     Case 3:17-cv-01362 Document 165 Filed 02/18/20 Page 1 of 3 PageID #: 1179



                      UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,
v.                                            Civil Action No. 3:17-cv-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.
___________________________________________

CABELL COUNTY COMMISSION,

        Plaintiff,
v.                                            Civil Action No. 3:17-cv-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

        Defendants.

                   PLAINTIFFS’ NOTICE OF FILING
       JOINT STIPULATION OF DESIGNATION OF REMAND RECORD

        COME NOW Plaintiffs Cabell County Commission and City of Huntington,

by and through undersigned counsel, and give Notice of Filing of Joint

Stipulation of Designation of Remand Record, attached as Exhibit 1, pursuant

to the Court’s Order of January 28, 2020 (Doc 145).

        Pursuant to Local Rule of Civil Procedure 7.1(a)(5), a paper copy was mailed

to the chambers.
  Case 3:17-cv-01362 Document 165 Filed 02/18/20 Page 2 of 3 PageID #: 1180



Dated:        February 18, 2020                       Respectfully submitted,

THE CITY OF HUNTINGTON                        CABELL COUNTY COMMISSION
By Counsel                                    By Counsel

/s/ Anne McGinness Kearse                     /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)        Paul T. Farrell, Jr. (WVSB Bar No. 7443)
Joseph F. Rice                                FARRELL LAW
MOTLEY RICE LLC                               P.O. Box 1180
28 Bridgeside Blvd.                           Huntington, West Virginia 2514-1180
Mount Pleasant, SC 29464                      Tel.: 304-654-8281
Tel: 843-216-9000                             paul@farrell.law
Fax: 843-216-9450
akearse@motleyrice.com
jrice@motleyrice.com                          /s/ Anthony J. Majestro
                                              Anthony J. Majestro (WVSB No. 5165)
Charles R. “Rusty” Webb (WVSB No. 4782)       POWELL & MAJESTRO, PLLC
THE WEBB LAW CENTRE, PLLC                     405 Capitol Street, Suite P-1200
716 Lee Street, East                          Charleston, WV 25301
Charleston, West Virginia 25301               Tel.: 304-346-2889
Telephone: (304) 344-9322                     Fax: 304-346-2895
Facsimile: (304) 344-1157                     amajestro@powellmajestro.com
rusty@rustywebb.com

                                              Michael A. Woelfel (W.Va. Bar ID 4106)
                                              WOELFEL AND WOELFEL, LLP
                                              801 Eighth Street
                                              Huntington, West Virginia 25701
                                              Tel. 304.522.6249
                                              Fax. 304.522.9282
                                              mikewoelfel3@gmail.com




                                          2
  Case 3:17-cv-01362 Document 165 Filed 02/18/20 Page 3 of 3 PageID #: 1181




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2020, a copy of the foregoing PLAINTIFFS’
NOTICE OF FILING JOINT RECORD DESIGNATION was filed electronically. Notice
of this filing will be sent to all parties by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s system. A paper courtesy copy of the
same was mailed to Judge David A. Faber this same date.



                                             s/Anthony J. Majestro
                                             Anthony J. Majestro (WVSB 5165)




                                                 3
